Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 30, 2015

                                      No. 04-15-00464-CV

         IN THE INTEREST OF A.A.R., A.S.N., C.G.N. AND J.A.G., CHILDREN,

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 30,953
                        Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
       This is an accelerated appeal from an order terminating parental rights. Appellant’s brief,

which was originally due on September 28, 2015. On November 10, 2015, this Court ordered

James Gerard McDermott, II to personally appear before this court on December 1, 2015 to show

cause why he should not be held in contempt of court for failure to comply with the order of

October 23, 2015, which required him to file the appellant’s brief.

       On November 17, 2015, Mr. McDermott responded with a motion for extension of time

until November 20, 2015 to file the brief. Mr. McDermott explained his delay and difficulty in

responding to this Court’s orders. Given Mr. McDermott’s response, this Court granted Mr.

McDermott’s motion for extension of time to November 20, 2015. Mr. McDermott filed the

appellant’s brief on November 20, 2015.        Therefore, the contempt hearing scheduled for

December 1, 2015 is cancelled.
                                              _________________________________
                                              Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court